Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendment filed 11/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
At multiple instances in the Specification, “according to the NAS level indication or a result of the registration mode negotiation” is inserted. This however, is not supported by the original disclosure. The NAS level indication and the result of registration mode negotiation are both a result of the negotiation performed at the NAS level. However, the amended to the Specification and the claims submitted on 11/22/2021 is in an attempt to differentiate between the two. 
Furthermore, none of the detailed embodiments explained in Figures 4 through 8 support an indication that is separate from the NAS level registration mode negotiation. Information other than the negotiation indication or result is the measurement information.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 14, 18-19, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim is amended to cover an “NAS level indication” separate from and alternative to “a result of the registration mode negotiation”. However, this is not supported by any of the embodiments disclosed in the disclosure filed in the application as originally filed. Similar problem exists in claims 14 and 25. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 5, 9, 10, 14, 18, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2019/0253944) in view of WANG et al (US 2019/0150219)


	Regarding claim 1, 14, 25 information processing method applied to a user equipment (UE) operating in a single registration mode, comprising: 
KIM: ¶102, ¶110, ¶70, the UE/terminal in a single registration mode receives information assisting it in inter-system/inter-RAT handover/mobility);	initiating an attaching or initial registration procedure according to the assistance information received from the first network when the UE is moving between the first network and a second network, the first and second networks utilizing different access technologies (KIM: ¶110, ¶112, ¶126, the UE performs attachment procedure based on the request message with assistance information received from the source base station (a 5G network base station/first network)); 	wherein the step of initiating an attaching or initial registration procedure according to the assistance information received from the first network when the UE is moving between the first network and a second network comprises: 
determining whether the UE in single registration mode can be supported in the first network according to the assistance information received from the first network; initiating the attaching or initial registration procedure when accessing the second network, if the UE in single registration mode cannot be supported in the first network (KIM: ¶110, ¶112, ¶126, ¶102, when it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported), the UE performs an initial attachment);	
wherein the assistance information comprises: an indication or registration mode negotiated on the NAS level (KIM: ¶110, ¶126,  an indication is provided to the UE for the release and redirection indicating that the inter-system handover is not available); KIM: ¶110, ¶112, ¶126, ¶102, it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported) based on a communication between the base station of the 5G network and the UE (equivalent to registration mode negotiation i.e. a negotiation between hand-over or redirection based on the registration mode of the UE and Nx interface availability)).
KIM remains silent regarding the indication being an NAS level indication.
WANG et al (US 2019/0150219) discloses the indication being an NAS level indication (WANG: ¶96, ¶146, ¶170, NAS message reestablishment request). 
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of WANG as it provides a well-known NAS level messaging to command reestablishment of connection over a RAT network and support the service and session continuity on a per-session basis using Service and Session Continuity (SSC) modes (¶2) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of WANG in order to improve compatibility and mobility of the user device. 

Regarding claim 5, 18, KIM modified by WANG discloses method according to claim 1, 
wherein the step of initiating an attaching or initial registration procedure according to the assistance information received from a first network when the UE is moving between the first network and a second network comprises: 
determining whether an access to the second network is needed according to the assistance information received from the first network; initiating the attaching or initial registration procedure when accessing the second network, if the access to the second network is needed (KIM: ¶110, ¶112, ¶126, ¶102, when it is determined that NGx interface is not supported between the 5G-CN and EPC (i.e. the UE in the single registration mode cannot be supported), the UE performs an initial attachment; this is performed when it is determined that an access to the other system (LTE/EPC) is necessary due to the quality measurements ).

Regarding claim 9,  KIM modified by WANG discloses method according to claim 2, wherein the assistance information comprises: 
an instruction sent by a core network in the first network through an NAS message, the instruction comprising: an instruction of performing a reselection to the second network (KIM: ¶110, ¶126, redirection procedure is indicated in the instruction sent by the network to the UE; WANG: ¶96, ¶146, ¶170, NAS message reestablishment request).

Regarding claim 10, 23, KIM modified by WANG discloses information processing method applied to a network-side equipment of a first network, comprising: 
acquiring assistance information;  sending the assistance information to a UE operating in a single registration mode (KIM: ¶110, ¶70,  ¶122, ¶126, the UE/terminal in a single registration mode receives information assisting it in inter-system/inter-RAT handover/mobility; this information is acquired at the network’s base station before sending it to the UE), 
the UE initiating an attaching or initial registration procedure according to the assistance information received from the first network when moving between the first network and a second network (KIM: ¶110, ¶112, ¶126, the UE performs attachment procedure based on the request message with assistance information received from the source base station (a 5G network base station/first network)).


Claims 6-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by WANG as applied to claim 5/18 above, further in view of PARKVALL et al (US 2020/0120482)
Regarding claim 6, 19,  KIM modified by WANG method according to claim 5/18, wherein the assistance information comprises: an instruction sent by a base station in the first network through an message, the instruction comprising: information about cells of the second network; or an indication that switching among different access technologies is not supported; or an instruction of performing a reselection to the KIM: ¶110, ¶126, redirection procedure is indicated in the instruction sent by the network to the UE).
KIM modified by WANG remains silent regarding the message being an RRC message. 
However, PARKVALL discloses indication the message being an RRC message (PARKVALL: ¶324-342, the inter-RAT handover and release functions are via RRC messages).
A person of ordinary skill in the art working with the invention of KIM modified by WANG would have been motivated to use the teachings of PARKVALL as it provides a way to improve standard compliance by using standard signaling protocol of RRC signaling in order to perform the control functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by WANG with teachings of PARKVALL in order to enhance standard compliance.

Regarding claim 7, KIM modified by WANG modified by PARKVALL discloses the method according to claim 6, wherein the RRC message is an RRC connection release message (PARKVALL: ¶326, RRC connection release message).

Regarding claim 8,  KIM modified by WANG modified by PARKVALL discloses method according to claim 7, wherein the instruction is sent when the first network fails to switch among different access technologies (KIM: ¶126, when the inter-system handover/switch is not possible/failed by the first network/AFM).
Response to Arguments
Applicant's arguments filed 7/15/2021 and 11/22/2021 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    590
    660
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    803
    634
    media_image2.png
    Greyscale
”

KIM: ¶110, ¶126,  an indication is provided to the UE for the release and redirection indicating that the inter-system handover is not available). 
KIM remains silent regarding the indication being an NAS level indication.
PARKVALL, discloses NAS level signaling indicating information. However, Examiner is now relying on the newly cited reference, WANG et al (US 2019/0150219) for better explanation, that discloses the indication being an NAS level indication (WANG: ¶96, ¶146, ¶170, NAS message reestablishment request). 
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of WANG as it provides a well-known NAS level messaging to command reestablishment of connection over a RAT network and support the service and session continuity on a per-session basis using Service and Session Continuity (SSC) modes (¶2) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of WANG in order to improve compatibility and mobility of the user device. 

	All remaining arguments are based on PARKVALL being relied upon for NAS level signaling. Therefore, the arguments are addressed as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461